DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a print head positioned along the feed path” is vague and indefinite because it is not related to other elements in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda (US 2008/0240828).

Regarding the limitation of “print head”, since it is not related to other elements in the claim as indicated in the 112(b) rejection above, is not given any patentable weight. 
Regarding claim 2, Toda further wherein the multi-mode active antenna (14) is positioned along the feed path between the print head and a forward end of the feed path (figs. 2 and 18).
Regarding claim 3, Toda further teaches a RFID device (21) communicatively coupled to the plurality of RFID tags via the multi-mode active antenna (figs. 2 and 18).
Regarding claim 4, Toda further teaches one or more control devices (30) configured to: obtain data indicative of one or more parameters (UHF or HF) associated with a first RFID tag disposed on the feed path; determine one of the plurality of antenna modes as a selected antenna mode for the multi-mode active antenna based, at least in part, on the data indicative of the one or more parameters; configure the multi-mode active antenna in the selected antenna mode; and transmit, via the multi-mode active antenna, one or more signals to the first RFID tag when the multi-mode active antenna is configured in the selected antenna mode, the one or more signals associated with encoding the first RFID tag (fig. 6 and [0060]-[0065]).

Regarding claims 7 and 8, Toda further teaches wherein the data indicative of one or more parameters associated with the first RFID tag comprises data indicative of a channel quality indicator (CQI) associated with a wireless communication link between the multi-mode active antenna and the first RFID tag and further limitations as claimed (fig. 3 and [0048]).
Regarding claim 10, Toda further teaches wherein the one or more control devices are further configured to: obtain, via the multi-mode active antenna, one or more signals from the first RFID tag when the multi-mode active antenna is configured in the selected antenna mode ([0060]-[0063] and [0134]-[0135]).
Regarding claim 11, Toda further teaches wherein the data transmitted to the first RFID tag is associated with programming the first RFID tag ([0047], [0060] and [0068]).
Regarding claim 12, Toda teaches a method (figs. 6 and 20) of encoding RFID tags using a RFID printer-encoder (figs. 2 and 18) having a multi-mode active antenna (14) configurable in a plurality of antenna modes (UHF, HF or both UHF and HF), the method comprising: providing a sheet (101) on a feed path of the RFID printer-encoder, the sheet comprising at least a first RFID tag and a second RFID tag (fig. 19); configuring, by one or more control devices (30), the multi-mode active antenna in a first antenna mode (HF) of the plurality of antenna modes to transmit a signal associated with encoding the first RFID tag; and configuring, by the one or more control devices, the multi-mode active antenna in a second antenna mode (UHF) of the plurality of antenna modes to transmit a signal associated with encoding the second RFID tag, 
Regarding claim 14, Toda further teaches transmitting, via the multi-mode active antenna, the signal associated with encoding the first RFID tag when the multi-mode active antenna is configured in the first antenna mode; and responsive to transmitting the signal associated with encoding the first RFID tag, obtaining, via the multi-mode active antenna, a signal from the first RFID tag (fig. 20, [0134] and [0135]).
Regarding claim 15, Toda teaches a method of controlling operation of a multi-mode active antenna (14) of a RFID printer-encoder (figs. 2 or 18), the method comprising: obtaining, by one or more control devices (30), data indicative of one or more parameters (UHF or HF or both UHF and HF) associated with a RFID tag (110, fig. 19) positioned along a feed path of the RFID printer-encoder; determining, by the one or more control devices, a selected antenna mode  for the multi-mode active antenna from a plurality of antenna modes (UHF mode or HF mode or both UHF and HF mode) in which the multi-mode active antenna is configurable based, at least in part, on the data, each of the plurality of antenna modes having a distinct radiation pattern (UHF band or HF band); configuring, by the one or more control devices, the multi-mode active antenna in the selected antenna mode; and transmitting, via the multi-mode active antenna, one or more signals to the RFID tag when the multi-mode active 
Regarding claim 16, Toda further teaches wherein the one or more parameters comprise a type of the RFID tag ([0036]).
Regarding claim 17, Toda further teaches wherein the data indicative of one or more parameters associated with the RFID tag comprises data indicative of a channel quality indicator associated with a wireless communication link between the multi-mode active antenna and the RFID tag (fig. 3 and [0048]).
Regarding claim 19, Toda further teaches obtaining, via the multi-mode active antenna, one or more signals from the RFID tag when the multi-mode active antenna is configured in the selected antenna mode ([0060]-[0063] and [0134]-[0135]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda in view of Niwa et al. (US 2008/0093027).
Regarding claim 6, Toda teaches all subject matter claimed as applied above except for a size of the first RFID tag as claimed.
However, Niwa teaches an apparatus for producing RFID tag including a size of the RFID tag ([0090], [0095] and [0102]).
In view of Niwa’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Toda by incorporating the teaching as taught by Niwa so as to take the size into consideration for producing the first RFID tag.
Claims 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda in view of Kawai et al. (US 2007/0262870).
Regarding claims 9, 13 and 18, Toda teaches all subject matter claimed as applied above except for a null point as claimed. 
However, Kawai teaches tag communication system having at least one null as claimed ([0047]).
In view of Kawai’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Toda by incorporating the teaching as taught by Kawai in order to prevent communication interference between tags and printer (see Kawai: [0002] and [0047]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda.

However, Toda teaches the RFID printer-encoder having plurality of selection modes such as plural-type label, UHF label and HF label ([0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Toda by using a look-up table to store the selection modes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Hori (US 2018/0165487); Niwa et al. (US 2009/0002746) and Kasayama et al. (US 2007/0014615) are cited because they are related to RFID printing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUYEN K VO/           Primary Examiner, Art Unit 2887